DETAILED ACTION
This Office Action is responsive to the Amendment filed 16 November 2021.  

Claims 1-19 are now pending.  The Examiner acknowledges the amendments to claims 

1, 7, 8, 13 and 16-19.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an outer extent” as described in the specification (specifically, the claims).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Specification
The disclosure is objected to because of the following informalities: paragraphs [0038]-[0040] reference the nub as reference character “108”, however it appears that the nub is element 106/406 and the opening is actually element “108” (see paragraph [0036] of the instant publication).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 8 at line 8 recites that the nub extends “a distance in a range of 4 mm to 6 mm from the distal end proximate to the opening”.  The specification at [0087] of the from the distal end at a region proximate to the opening or if the nub is extending the specified distance is between the distal end and somewhere proximate to the opening.  Moreover, the recitation of “a nub disposed on the distal end” appears to indicate that the nub is a part of the cylindrical body, however claim 15 indicates that the cap includes the nub, so it is unclear if the nub is part of the cylindrical body or part of the cap.  Similarly, claim 17 recites that the cap includes the nub, however the recitation in claim 16 of “the distal end including a nub” appears to indicate that the nub is a part of the tubular element.  
8.	Claim 18 is indefinite as it appears to describe that the non-circular shape additionally includes “a slit, an oval shape,…” etc.  However, the specification appears to teach that the non-circular shape comprises “a slit, an oval shape,…” etc. instead of further including such.  
9.	Claim 19 is indefinite as it recites that the tubular element defines a syringe, however a syringe, as conventionally known in the art, consists of a plunger and a cylindrical tube/barrel.  Claim 16, from which it depends, already recites a plunger and it is unclear how a tubular element can define a syringe when a plunger is also necessary to compose a syringe.  

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (U.S. Patent No. 4,287,888) in view of Rajala et al. (U.S. Pub. No. 2008/0161752).  Regarding claim 1, Schwarz discloses an apparatus comprising: a substantially cylindrical body 2 configured to penetrate and extend into a vagina (see Abstract, Fig 1 and col. 2, lines 46-66) and including an end portion 4 defining a distal end of the cylindrical body 2 (Fig. 1 and col. 2, lines 46-49), the end portion 4 having rounded edges (Fig. 1 and col. 2, lines 46-49) and defining a cavity 9 sized to receive a plunger (Fig. 1 and col. 2, lines 46-59), the substantially cylindrical body 2 having a length (Fig. 1) and including an opening 42 defining a fluid passage extending from the cavity to an external surface (Fig. 1 and col. 3, lines 40-54), the opening 42 having an outer extent 44 at the distal end and at the external surface to dispense a fluid from the apparatus (Fig. 1 and col. 3, lines 40-48), and the opening 42 having an elongated shape at the outer extent 44 (Fig. 1), the elongated shape configured to diffuse a fluid passing through the opening (col. 3, lines 40-54).  However, Schwarz fails to disclose explicitly that the apparatus further comprises a plunger.  Rajala et al. (hereinafter Rajala) discloses an applicator for delivery of a therapeutic agent such as liquids and douche to the vagina ([0035], [0073] and [0082]) wherein the apparatus comprises a substantially cylindrical body 20, and a plunger 40 adapted to expel a therapeutic agent through the cylindrical body ([0044] and [0045] and Figs. 1 and 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plunger as taught by Rajala, into an apparatus for douching/irrigating the vagina as suggested by Schwarz as Schwarz indicates the incorporation of a douching tube to the cylindrical body in order to expel an irrigating liquid (col. 2, lines 46-59) and Rajala teaches a plunging device/ “inner tube” for expulsion of a fluid into the vagina ([0042], [0044] and [0045]).  Regarding claim 2, the elongated shape of the outer extent 44 includes a slit 46’ (Fig. 5 and col. 3, lines 40-54 of Schwarz).  Regarding claim 6, the substantially cylindrical body 2 includes a fastener element 12 configured to mate to a corresponding feature of a cap (Fig. 1 and col. 2, lines 50-59).  
13.	Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (U.S. Patent No. 4,287,888) in view of Rajala et al. (U.S. Pub. No. 2008/0161752) and further in view of Park (U.S. Pub. No. 2008/0078408).  Regarding claim 16, Schwarz discloses an apparatus comprising: a tubular element 2 including a body portion defining an internal cavity 9 and having a distal end 4 and a length (Fig. 1), at least a portion of the body portion and the distal end configured to penetrate and 4 including a nub 44 extending from the distal end 2 and having an opening 46’ with a non-circular shape (as shown in Fig. 5) and in fluid communication with the internal cavity via a fluid passage (col. 3, lines 40-54), the tubular element 2 including a substantially smooth exterior surface having rounded edges adjacent the distal end (Fig. 1).  However, Schwarz fails to disclose explicitly that the apparatus further comprises a plunger configured to fit within the cavity.  Rajala discloses an applicator for delivery of a therapeutic agent such as liquids and douche to the vagina ([0035], [0073] and [0082]) wherein the apparatus comprises a substantially cylindrical body 20, and a plunger 40 configured to fit within the cylindrical body, adapted to expel a therapeutic agent through the cylindrical body ([0044] and [0045] and Figs. 1 and 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plunger as taught by Rajala, into an apparatus for douching/irrigating the vagina as suggested by Schwarz as Schwarz indicates the incorporation of a douching tube to the cylindrical body in order to expel an irrigating liquid (col. 2, lines 46-59) and Rajala teaches a plunging device/ “inner tube” for expulsion of a fluid into the vagina ([0042], [0044] and [0045]).  However, Schwarz and Rajala fails to disclose that the nub extends from the distal end approximately 4%-6% of the body portion length.  Park discloses a vaginal irrigation device, as likewise disclosed by Schwarz and Rajala, wherein a tubular element 2 defines an internal cavity for dispersing a fluid to a vagina of a patient, wherein the distal end of the tubular element comprises a nub/nozzle 3 for the provision of a liquid to the vagina for purposes of vaginal irrigation (Figs. 4A and 4B and [0044]), wherein the tubular element 2 can be about 100-400 mm, 3 can be 10-50 mm long ([0016] and [0044]), which would provide “a nub extending from the distal end approximately 4-6% of the body portion length”.  For instance, a nub/nozzle 3 of 10 mm and a body length of the tubular element of 200 mm would fall within the range at 5%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a nub/nozzle to extend approximately 4-6% from a distal end of a tubular element as taught by Park, in an apparatus for providing vaginal irrigation as suggested by Schwarz and Rajala as Schwarz and Rajala recognize the use of an apparatus which comfortably fits dimensions of the vagina ([0040]-[0043] of Rajala) and Park teaches that the disclosed dimensions of the device may vary for different applications but a tubular element of about 100-400 mm, and a nub/nozzle 3 of 10-50 mm long is suitable for vaginal irrigation purposes ([0016] and [0044]).  Regarding claim 18, the non-circular shape of the nub 44 comprises a slit (Fig. 1).   Regarding claim 19 and in view of its indefinite nature, the combination of Schwarz and Rajala as disclosed above define a syringe.  

Allowable Subject Matter
14.	Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
15.	Applicant’s arguments filed 16 November 2021 with respect to the rejection of claim 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.  

16.	Applicant’s arguments filed 16 November 2021 with respect to the rejection of claims 1-19 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive, however new grounds of rejection are presented above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791